Citation Nr: 0612142	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of a 
right hand injury, to include flexion contractures of the 
middle, ring, and little fingers, currently evaluated as 20 
percent disabling.

3.  Entitlement to a higher initial rating for distal medial 
and ulnar nerve damage of the right hand, evaluated as 10 
percent disabling prior to August 17, 2004, and 30 percent 
disabling thereafter.

4.  Entitlement to an effective date prior to August 17, 
2004, for the assignment of a 10 percent rating for donor 
site scars of the left leg calf and Achilles tendon.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to an increased rating for 
the residuals of the right hand injury.  The RO also granted 
service connection for nerve damage to the right hand, and 
assigned a 10 percent rating for that disability that was 
subsequently made effective July 7, 1961.  The veteran 
perfected an appeal of the denial of an increased rating for 
the residuals of the hand injury, and the initial rating 
assigned for nerve damage to the right hand.

In a March 2000 rating decision the RO denied entitlement to 
service connection for PTSD.  The veteran also perfected an 
appeal of that decision.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., in June 2004 for 
further development.  In an August 2005 decision, the AMC 
increased the initial rating for distal nerve damage 
involving the medial and ulnar nerves of the right hand to 30 
percent effective August 17, 2004.  The Board has rephrased 
the issue on the title page to reflect that a staged rating 
is in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must 
consider whether "staged" ratings may be assigned from the 
effective date of the grant of service connection).  

The Board finds that the veteran has initiated an appeal of 
the effective date assigned for the 10 percent rating for 
donor site scars of the left leg calf and Achilles tendon, 
which is addressed in the remand below.  He also contends 
that he is entitled to a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  Given the Board's disposition of his appeal of 
the denial of service connection for PTSD, the issue of 
entitlement to a total disability rating based on individual 
unemployability is also remanded to the RO via the AMC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's PTSD was caused by his corroborated non-
combat stressor of examining body bags during service.

2.  The residuals of a right hand injury are manifested by 
flexion contractures of the long, ring, and little fingers 
with ankylosis of the metacarpophalangeal (MCP) joints at 70 
degrees, the proximal interphalangeal (PIP) joints at 30 
degrees, and the distal interphalangeal (DIP) joints at 20 
degrees, representing unfavorable ankylosis of the long, 
ring, and little fingers.

3.  Prior to August 17, 2004, the distal medial and ulnar 
nerve damage of the right hand was manifested by a sensory 
deficit in the long, ring, and little fingers, without 
dysfunction of the right wrist or any other organic changes.

4.  Effective August 17, 2004, the distal medial and ulnar 
nerve damage of the right hand is manifested by sensory 
deficits of the long, ring, and little fingers with 
limitation of right wrist motion, but without any other 
organic changes.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2005).

2.  The criteria for a 30 percent rating for residuals of a 
right hand injury, to include flexion contractures of the 
middle, ring, and little fingers, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5218, 5222 (1997).

3.  The criteria for an initial rating in excess of 10 
percent prior to August 17, 2004, and in excess of 30 percent 
thereafter for distal medial and ulnar nerve damage of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8616 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty during periods of active military service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for PTSD 
requires medical evidence of a PTSD diagnosis which conforms 
to the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994) (DSM-IV), see 38 C.F.R. § 4.125(a); a medical 
link between current symptoms and in-service stressor(s); and 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.  38 C.F.R. § 3.304(f) (2005).

The medical evidence shows that the veteran has PTSD, as 
reflected in his VA treatment records and a January 2000 
psychiatric examination.  The medical evidence also shows 
that his PTSD is related to his claimed stressor of having 
opened body bags containing killed American soldiers, 
including one instance where one of those soldiers was his 
"friend," during service.  A VA examiner in August 2001, 
based on review of the claims folder, also concluded that the 
above-mentioned in service stressor caused the veteran to 
have PTSD.  Thus, the competent evidence in this case 
establishes a current diagnosis of PTSD, and evidence of a 
nexus to the claimed stressor.

The veteran alleges that, while he was hospitalized at Walter 
Reed Army Medical Center (WRAMC) for treatment of his right 
hand injury, he was placed in an occupational rehabilitation 
program in June 1961.  He stated that he was given the duty 
of helping to register the bodies of deceased American 
soldiers received from Vietnam.  He recalled opening the bags 
on at least three occasions and witnessing the mutilated 
bodies of American service personnel and, on one occasion, 
had thought that one of those soldiers had been a hometown 
friend.
VA regulations require that a non-combat stressor be 
corroborated by "credible supporting evidence."  38 C.F.R. 
§ 3.304(f) (2005).  Such evidence may be obtained from 
service records or other sources, to include lay testimony.  
Gaines v. West, 11 Vet. App. 353, 359 (1998); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

The Board finds that the veteran has provided sufficient 
credible supporting evidence that his claimed in-service 
stressor has occurred.  His service medical records 
demonstrate that he was placed in a work therapy program at 
WRAMC  from June 19, 1961, until July 10, 1961.  His 
assignment was listed as "Imprest, Purchasing and 
Contracting, WRAMC (clerical, administrative work, light 
bilateral upper extremity activities)."  His treating 
physician at WRAMC has written a letter indicating that 
casualties were received at WRAMC, and that the veteran did 
perform administrative assignments under the direction of a 
Major "S."  However, this individual did not have any 
direct knowledge that the veteran inventoried body bags.  

An August 2005 statement from a WRAMC representative reads as 
follows:

Walter Reed processed bodies returned from 
Vietnam during the time period in question.  It 
is not unusual to have a soldier awaiting a 
Medical Evaluation Board to be given a work 
assignment in the hospital.  However, records of 
this type are destroyed after two years.  The 
records that may have verified what work 
assignments [the veteran] was given and/or what 
duties he performed are no longer in existence.

The veteran's claim of examining body bags has not been 
directly corroborated by service records due, in part, to the 
destruction of records by the government.  Nonetheless, WRAMC 
has confirmed that bodies were received at the facility 
during the time period alleged by the veteran.  The veteran's 
service medical records also confirm that he did perform in a 
clerical work therapy program at WRAMC.  His treating 
psychiatrist offered the opinion that his report of stressors 
has been deemed truthful.  The Board finds the veteran's 
testimony to be credible and that the letter from WRAMC may 
be accepted as sufficient corroboration that the claimed in-
service stressor did, in fact, occur.  The Board finds, 
therefore, that the requirements for a grant of service 
connection for PTSD are met.

Disability Ratings

According to the veteran's statements and testimony, he 
primarily grabs and uses objects with his index finger and 
thumb due to flexion contracture of his long, ring, and 
little fingers.  He is unable to make a fist and has loss of 
sensation in the digits.  The disability also causes 
difficulty with wrist flexion, with shooting pain up his arm.  
He reports loss of dexterity and loss of muscle mass.  He 
obtains no relief from medications, and indicates that 
surgical amputation of the fingers would be the only option 
to restore full functioning of his right hand.

Historically, the veteran sustained lacerations at the PIP 
flexion creases of the long, ring, and little fingers of the 
right (major) hand.  He underwent tendon grafting from the 
left foot to the long and ring fingers.  He was also noted to 
have a bizarre sensory pattern described as hypesthesia on 
the volar aspect of the entire 5th finger and the ulnar side 
of the ring and long fingers.  He was deemed to have a 
potential digital nerve injury.  His initial post-service VA 
medical examination in August 1961 showed flexion 
contractures of the middle and ring fingers that were held at 
right angles.  He was unable to bring those fingers into the 
palm.  His ability to flex the distal phalanx of the little 
finger was lost.  In a September 1961 rating decision the RO 
granted service connection for contracture flexor tendons of 
the middle and ring fingers, moderately severe, of the right 
hand.  At that time, the RO assigned an initial 10 percent 
disability rating under Diagnostic Code 5223.

In a July 1962 rating decision the RO re-evaluated the 
service-connected finger disabilities as 20 percent disabling 
under Diagnostic Code 5222.  This rating has remained in 
effect to the current appeal.

In the October 1998 ratign decision, the RO granted service 
connection for nerve damage to the right hand and assigned an 
initial 10 percent rating for that disability effective 
December 17, 1997.  In a July 2000 rating decision, the RO 
determined that the award of service connection for nerve 
damage to the right hand should be effective the day 
following release from active service, July 7, 1961, and 
revised the effective date for the 10 percent rating to that 
date.  In an August 2005 decision, the AMC increased the 
initial rating for distal nerve damage to 30 percent 
effective August 17, 2004, based on a VA examination of that 
date.

Disability of the right long, ring, and little fingers

The veteran's disability of the right long, ring, and little 
fingers has been evaluated as 20 percent disabling under 
Diagnostic Code 5222, which is the maximum rating available 
for favorable ankylosis involving the middle, ring, and 
little finger.  Diagnostic Code 5218, however, provides a 
30 percent rating for unfavorable ankylosis of the middle, 
ring, and little fingers.  In evaluating ankylosis and 
limitation of motion of the fingers, the following rules 
apply:

      (1) Ankylosis of both the MCP and PIP 
joints, with either joint in extension or in 
extreme flexion, is to be rated as amputation.
      (2) Ankylosis of both the MCP and PIP 
joints, even though each is individually in 
favorable position, is to be rated as unfavorable 
ankylosis.
      (3) With only one joint of a digit ankylosed 
or limited in its motion, the determination is to 
be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of 
the median transverse fold of the palm; when so 
possible, the rating is to be for favorable 
ankylosis, otherwise unfavorable.

38 C.F.R. § 4.71a (1997).  

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the fingers.  
See Ankylosis and Limitation of Motion of Digits of the 
Hands, 67 Fed. Reg. 48,784-87 (July 26, 2002).  The Board 
finds, however, as applied to the facts of this case, the 
change in the rating criteria has no effect on the evaluation 
of the veteran's right hand disability.  See VAOPGCPREC 3-00.  

The veteran underwent VA examinations in November 1999 and 
August 2004.  The report of the August 2004 VA examination 
shows that his right long, ring, and little fingers were 
fixed at 70 degrees at the MCP joints, 30 degrees at the PIP 
joints, and 20 degrees at the DIP joints.  This evidence 
demonstrates, therefore, ankylosis of the MCP, PIP, and DIP 
joints in favorable position.  Ankylosis of both the MCP and 
PIP joints of a digit, even if each joint is fixed in a 
favorable position, is to be evaluated as unfavorable 
ankylosis.  38 C.F.R. § 4.71a (2005).  The Board finds, 
therefore, that the criteria for a 30 percent rating under 
Diagnostic Code 5218 are met.  Because the ankylosis does not 
occur in either extension or full flexion and there is no 
rotation or angulation of a bone, there is no basis for a 
higher rating.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  The residuals of the right hand injury 
include pain, weakness, and lack of coordination.  The 
30 percent rating that has been assigned is, however, the 
maximum rating available for unfavorable ankylosis of the 
long, ring, and little fingers.  Consideration of the 
additional functional limitations cannot, therefore, result 
in a higher rating.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Right distal nerve injury

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes as noted above will be that for moderate 
incomplete paralysis.  Neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§§ 4.123, 4.124 (2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2005).  

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the ulnar nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the ulnar 
nerve, which is rated as 60 percent disabling for the major 
hand, contemplates the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot abduct the 
thumb; flexion of wrist weakened.  Disability ratings of 10 
percent, 30 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  Diagnostic Code 8616 refers 
to neuritis of the ulnar nerve.  38 U.S.C.A. § 4.124a (2005).

Diagnostic Code 8515 provides the rating criteria for 
paralysis of the median nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the median 
nerve, which is rated as 70 percent disabling for the major 
hand, contemplates the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar prominence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete or defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  Disability ratings of 10 
percent, 30 percent, and 50 percent are assignable for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  Diagnostic Code 8615 refers 
to neuritis of the median nerve.  38 U.S.C.A. § 4.124a 
(2005).  

As indicated above, the veteran's service medical records 
include findings of a bizarre sensory pattern described as 
hypesthesia on the volar aspect of the entire little finger 
and the ulnar side of the ring and long fingers.  The initial 
VA examination in August 1961, as well as VA examinations in 
May 1962, July 1962, and May 1963, did not include findings 
with respect to neurologic deficits nor dysfunction of the 
right wrist.  

A VA examination in March 1975 included his report of wrist 
pain with a tingling sensation through the palm and forearm, 
but his physical examination showed his wrist motion to be 
unrestricted and symptom free.  In pertinent part, an 
electromyography (EMG) and nerve conduction velocity (NCV) 
study in September 1987 indicated that findings in the right 
ulnar and median distributions were normal, but that the 
right median and ulnar distal latencies were unable to be 
recorded from the digits.  He was given an impression of 
right cervical radiculitis.  An examination report from 
Robert E. Eilers, M.D., indicated that the veteran was 
experiencing right cervical radiculopathy symptoms due to 
degenerative osteoarthritis in the cervical region, not the 
residuals of the right hand injury.

In February 1999 the veteran testified to symptoms of loss of 
sensation in his long, ring, and little fingers with loss of 
dexterity of the fingers and difficulty with wrist flexion.  
VA examination in November 1999 included findings of a dense 
sensory deficit in the small finger, and moderate sensory 
deficit in the long and ring fingers.  With palpation, there 
was some neurologic-type pain that shot up his forearm.  His 
wrist and elbow motion were normal.  He had normal function 
of the index finger and thumb with excellent grip strength.  
His subsequent VA clinic records included no pertinent 
findings with respect to his ulnar and medial nerve injury.

For the time period prior to August 17, 2004, Diagnostic 
Codes 8515 and 8516 provided a 30 percent rating for neuritis 
that was moderate.  The evidence shows, however, that prior 
to August 17, 2004, the nerve impairment was wholly sensory, 
in that there was a lack of sensation in the fingers, without 
any evidence of other organic changes.  Thus, the criteria 
for a rating in excess of 10 percent were not met prior to 
August 17, 2004.

VA examination on August 17, 2004 demonstrated numbness and 
tingling in the long, ring, and little fingers, mostly in the 
ulnar nerve distribution, with significant loss of right 
wrist motion.  With respect to the right wrist motion, the 
veteran had full flexion of the wrist without pain, but 
extension was limited to 20 degrees due to pain.  There was 
no limitation due to weakness, fatigability, incoordination, 
or flare-ups, with range of motion on active, passive, and 
repetitive use being the same.

A 40 percent rating is available under Diagnostic Code 8516, 
and a 50 percent rating under Diagnostic Code 8515, if the 
neurological impairment of the right wrist and hand is 
moderately severe.  The Board finds that the sensory deficit 
in the fingers of the right hand and the limited extension of 
the right wrist, with no other organic changes, is no more 
than moderately disabling.  In accordance with 38 C.F.R. 
§ 4.123, the maximum rating which may be assigned for 
neuritis or neuralgia not characterized by organic changes 
such as lack of reflexes and muscle atrophy will be that for 
moderate.  The Board finds, therefore, that the criteria for 
a disability rating in excess of 30 percent are not met.

In summary, the evidence shows that the criteria for a 
disability rating in excess of 10 percent were not met prior 
to August 17, 2004, and that the criteria for a rating in 
excess of 30 percent are not met effective August 17, 2004.  
For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to higher ratings for the distal medial 
and ulnar nerve damage of the right hand.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection for PTSD in March 2001 and higher ratings 
in July 2004.  In those notices the RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran because the RO re-adjudicated the claims, 
based on all the evidence of record, after the notices were 
sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Regarding the grant of service connection for PTSD, the RO 
will notify the veteran of the rating and effective date 
elements of the claim when effectuating the award for service 
connection.  Regarding the claim for a higher rating for the 
residuals of the hand injury, the RO will notify the veteran 
of the effective date element of the claim when effectuating 
the assignment of the higher rating.  Regarding the appeal of 
the ratings assigned for the nerve injury, because a higher 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also provided him multiple VA 
examinations.  He has not indicated the existence of any 
other evidence that is relevant to his appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims.


ORDER

Service connection for PTSD is granted.

A 30 percent rating for the residuals of a right hand injury, 
to include flexion contractures of the middle, ring, and 
little fingers, is granted.

The appeal to establish entitlement to an initial rating in 
excess of 10 percent prior to August 17, 2004, and 30 percent 
thereafter for distal medial and ulnar nerve damage of the 
right hand is denied.


REMAND

In the August 2005 rating decision the RO increased the 
disability rating for donor site scars of the left leg calf 
and Achilles tendon to 10 percent effective August 17, 2004.  
In a statement received at the RO that same month, the 
veteran voiced disagreement with the effective date assigned 
for the 10 percent rating.  This issue is remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The veteran claims to be unemployable due to his service-
connected disabilities.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability.  The veteran has appealed the disability 
ratings assigned for his right hand disability, and is deemed 
to be seeking the highest rating possible.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (the claimant is generally presumed 
to be seeking the maximum benefit allowed by law).  He has 
also submitted evidence of unemployability that is due to his 
service-connected disabilities.  The Board finds, therefore, 
that his appeal of the assigned rating incorporates the issue 
of entitlement to a total rating based on individual 
unemployability.  Roberson, 251 F.3d at 1384.  This issue has 
not yet been addressed by the RO, and in light of the Board's 
grant of service connection for PTSD is remanded for 
development and adjudication.

Accordingly, the case is remanded for the following action:

1.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to an earlier effective date, 
re-adjudicate that issue.  If entitlement 
remains denied, provide the veteran and 
his representative a statement of the 
case.

2.  After undertaking any additional 
development deemed appropriate, 
adjudicate the issue of entitlement to a 
total rating based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

(continued on next page)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


